Eaum, /., dissenting: If the decedent, in contemplation of death, had purchased a parcel of real estate for her children, I think there would be no doubt that the value of that property as of the time of her death, rather than the purchase price, would be includable in her gross estate under section 2035. Similarly, if she had paid only part of the purchase price in contemplation of death, the proportionate value of the property at the time of her death would be includable in her gross estate. And when all the smoke has cleared away here, that is all that remains in this case. Life insurance, like any other property, may be the subject of a gift in contemplation of death. Whatever con-clusory terms or euphemisms may be used to describe the transaction,1 the decedent in fact purchased the life insurance for her children, and to the extent that the purchase price was paid in contemplation of death the value of what was purchased, determined as of the date of death, is properly to be included in the measure of her gross estate. Nor should the provisions of section 2042 relating to the inclusion of life insurance proceeds in the gross estate confuse the issue. This is not a section 2042 case; rather, this is a section 2035 case relating to contemplation of death. Section 2042 provides for the inclusion of life insurance proceeds in certain specified circumstances, none of them requiring contemplation of death. Section 2035, on the other hand, deals exclusively with transfers of all property in contemplation of death, and it is not disputed that such transfers may include life insurance. Here, the existence of a contemplation-of-death motive is conceded. The only question is the amount to be included in the gross estate, and section 2035 provides the answer with unambiguous clarity. Tietjens, DawsoN, and Simpson, </</., agree with this dissent.   Of course, tie conclusory language in tie stipulation, tiat tie children “purchased” tie policy on tie decedent’s life must be read in tie light of the underlying facts, namely, that tie decedent paid for tie policy in its entirety and obviously played tie crucial role in obtaining it by subjecting herself to physical examination and otherwise. What tie word “purchased” was intended to mean in tie stipulation is anyone’s guess, but it certainly cannot be used as a magic formula to contradict what is otherwise plainly apparent in tie record. Wien considered in tie light of all generally understood meanings of tie word “purchased”, it was tie decedent, and not her children, who in fact “purchased” this policy.